Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a memory and a processor having: a cache; a register; an execution unit; and a logic circuit configured to convert the scrambled data in the cache into unscrambled data for the register or the execution unit. 
The limitation of unscrambling the scrambled data, as drafted, is a process or system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a cache”, “a memory”, “a register”, and “an execution unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a cache”, “a memory”, “a register”, and “an execution unit” language, in the context of this claim encompasses the user manually load the scrambled data and convert it to unscrambled data manually. Similarly, the limitation of in response to an instruction to convert the scrambled data to unscrambled data, as drafted, is a mental process that, under its broadest reasonable interpretation, covers performance of the limitation in the 
mind but for the recitation of generic computer components. For example, but for the “a cache”, “a memory”, “a register”, and “an execution unit” in the context of this claim encompasses the user mental thinking that converting the scrambled data to unscrambled data . If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a cache, a register and an execution unit. The unscrambler in both steps is recited at a high-level of generality (i.e., as a generic processing unit performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the scrambling and unscrambling to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,113,422. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20, are rejected under 35 U.S.C. 103 as being unpatentable over Ashmore (US pat. App. Pub. 20060294289) and in view of Lovelace (US pat. App. Pub. 20180181336).   
5.	As per claims 1, and 18, Ashmore discloses a computer system, and a processor comprising: a memory; and a processor coupled with the memory, the processor having: a cache; a register; an execution unit; and a first logic circuit configured to convert scrambled data in the cache into unscrambled data for the register or the execution unit (paragraphs: 6, 24, 36, and 37, wherein it emphasizes a processor comprises with a cache, a register, and an execution unit, and a circuit to convert scrambled data in the cache into unscrambled data for the register). Although, Ashmore discusses about unscrambling the scrambled data for register. He does not specifically mention the execution unit. However, in the same field of endeavor, Lovelace discloses convert the scrambled data into the execution unit (paragraphs: 10, 14, 15, and 18). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Lovelace’s teachings of convert the scrambled data into the execution unit with the teachings of Ashmore, for the purpose of effectively using the unscrambled data both in the register and the execution unit.   
6.	As per claim 2, Ashmore discloses the computer system, wherein the processor further comprises: a second logic circuit configured to convert an unscrambled result from the execution unit into a scrambled result for the cache, the memory, or a storage device (paragraphs: 7, 31).
7.	As per claim 3, Ashmore discloses the computer system, wherein the processor is configured within an integrated circuit chip; and the memory is configured outside of the integrated circuit chip (paragraphs: 5, 23, 34).
8.	As per claim 4, Ashmore discloses the computer system comprising: an external cache coupled between the memory and the processor and configured outside of the integrated circuit chip (paragraphs: 19, 27).
9.	As per claim 5, Ashmore discloses the computer system comprising: a second processor coupled to the memory or the external cache; wherein the second processor is configured without access to a key to convert the scrambled data into the unscrambled data (paragraphs: 4, 20).
10.	As per claim 6, Ashmore discloses the computer system, wherein the scrambled data and the unscrambled data have a same number of bits; and the register has a width that is equal to the number of bits (paragraphs: 33, 37).
11.	As per claim 7, Ashmore discloses the computer system, wherein the unscrambled data includes an instruction, an address, or an operand of an instruction (paragraphs: 18, 25).
12.	As per claim 8, Ashmore discloses the computer system, wherein the first logic circuit is configured to convert, in response to an execution of an instruction in the execution unit configured to use a content of the register during the execution, the scrambled data in the register into the unscrambled data as an input to the execution unit (paragraphs: 6, 21, 30).
13.	As per claim 9, Ashmore discloses the computer system, wherein the first logic circuit is configured to convert, in response to a request to load a content into the register, the scrambled data into the unscrambled data as an input to the register (paragraphs: 35, 39).
14.	As per claim 10, Ashmore discloses the computer system, wherein the first logic circuit includes a plurality of multiplexers, each respective multiplexer in the plurality of multiplexers configured to select one bit from the scrambled data according to a key as a corresponding bit of the unscrambled data (paragraphs: 22, 24).
15.	As per claim 11, Ashmore discloses the computer system, wherein the scrambled data and the unscrambled data have a same set of bits with different orders (paragraphs: 19, 21). 
16.	As per claim 12, Ashmore discloses a method, comprising: receiving, in a processor from a memory located outside of the processor, scrambled data; storing into a cache of the processor, the scrambled data; and converting, by a logic circuit of the processor in response to a request to use the scrambled data in a register of the processor or an execution unit of the processor, the scrambled data in the cache into unscrambled data as an input to the register (paragraphs: 6, 24, 36, and 37). Although, Ashmore discusses about unscrambling the scrambled data for register. He does not specifically mention the execution unit. However, in the same field of endeavor, Lovelace discloses convert the scrambled data into the execution unit (paragraphs: 10, 14, 15, and 18). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Lovelace’s teachings of convert the scrambled data into the execution unit with the teachings of Ashmore, for the purpose of effectively using the unscrambled data both in the register and the execution unit.   
17.	As per claim 13, Ashmore discloses the method comprising: converting, by the logic circuit of the processor in response to a request to output from the execution unit into the cache, the memory, or a storage device, an unscrambled result from the execution unit into a scrambled result for the cache, the memory, or the storage device (paragraphs: 5, 21, 37).
18.	As per claim 14, Ashmore discloses the method comprising: selecting, by a plurality of multiplexers of the logic circuit, bits from the scrambled data as bits of the unscrambled data according to a key (paragraphs: 19, 24).
19.	As per claim 15, Ashmore discloses the method, wherein the scrambled data and the unscrambled data have a same number of bits; and the register has a width that is equal to the number of bits (paragraphs: 31, 34).
20.	As per claim 16, Ashmore discloses the method, wherein the scrambled data and the unscrambled data have a same set of bits with different orders (paragraphs: 22, 28, 39).
21.	As per claim 17, Ashmore discloses the method, wherein the unscrambled data includes an instruction, an address, or an operand of an instruction (paragraphs: 18, 37).
22.	As per claim 19, Ashmore discloses the processor, wherein the logic circuit is further configured to convert an unscrambled result from the execution unit into a scrambled result for the cache, a memory located outside of the integrated circuit chip, or a storage device (paragraphs: 7, 31).
24.	As per claim 20, Ashmore discloses the processor, wherein the logic circuit comprises a plurality of a plurality of multiplexers, each respective multiplexer in the plurality of multiplexers configured to select one bit from the scrambled data according to a key as a corresponding bit of the unscrambled data (paragraphs: 6, 21. 39).
Citation of References
25. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Bell (US pat. app. Pub. 20120002812): discusses secure communication of data between devices includes encrypting unencrypted data at a first device by reordering unencrypted bits provided in parallel on a device bus, including data and control bits, from an unencrypted order to form encrypted data including a plurality of encrypted bits in parallel in an encrypted order defined by a key. The encrypted data may be transmitted to another device where the encrypted data is decrypted by using the key to order the encrypted bits to restore the unencrypted order thereby to reform the unencrypted data.  
Candelore et al (US pat. 6061449): elaborates that scrambled data transmission is descrambled by communicating encrypted program information and authentication information between an external storage device and block buffers of a secure circuit. The program information is communicated in block chains to reduce the overhead of the authentication information. The program information is communicated a block at a time, or even a chain at a time, and stored temporarily in block buffers and a cache, then provided to a CPU to be processed. The blocks may be stored in the external storage device according to a scrambled address signal, and the bytes, blocks, and chains may be further randomly re-ordered and communicated to the block buffers non-sequentially to obfuscate the processing sequence of the program information.  
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436